OH PETITION TO BtEHEAR.
This pleading, though styled a “petition to rehear”, .states in its opening sentence that it is “not a petition to rehear, but a request, respectfully made upon the Court, to clarify a point of procedure”. It is explained that the request is made with the thought that it will “save other counsel anxiety and sleepless nights”.
It was the opinion of the Circuit Judge to whom the petition for habeas corpus was presented that the petition *32failed to state on its face grounds that justified the issuance of the writ, and entered of record a judgment to that effect, on the theory, no doubt, that such procedure might enable relator to appeal, as prayed by her.
The attorney for the relator on such appeal presented to this Court her insistences that the petition for habeas corpus, assuming its allegations to be true, did show on its face that Ridley is being illegally restrained of his liberty.
The appeal was entertained by this Court over the mild objection of the State and, in its opinion heretofore announced, this Court endeavored to state the reasons for this Court’s opinion that the insistences made by her through her attorney on this appeal were insistences that were not well taken.
The request made in the “petition to rehear” is this: “* * * will the Court, if it please, so clarify the point, that within the right to appeal from ‘any judgment’ in our statute on Habeas Corpus is embraced right of appeal from action or judgment of the lower court denying the writ to issue initially1?'”
In short, it is said in substance by the petition to rehear that “You, the Court, entertained the appeal as requested by me. Now I want you to say whether the law justified you in entertaining the appeal which I requested. ’ ’
That which was done by this Court, and doubtless by the Circuit Judge, was in the spirit of indulgence to relator and her attorney without considering its legal' justification, because this was the course most favorable to the one whose liberties were involved, and since only questions of law were presented. Accordingly, we pre-termitted the question made by the Attorney G-eneral as to whether there was any right of appeal in this *33matter, and considered the case on its merits, as requested by relator and her attorney.
Insofar as this case is concerned, the result reached in considering the appeal upon its merits, as requested by relator, is the same as the result which would have been reached if the Court, after considering the question pretermitted, had refused to entertain the appeal. It follows that any consideration now of the pretermitted question would amount to no more than an academic discussion of an abstract question.
The petition is denied.
All concur.